DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0385513 to Iguchi et al..

As per claim 9, Iguchi et al. teach a light emitter board, comprising: 
a substrate (Fig. 26) having a mount surface (Fig. 26, 45) on which a first light emitter (Figs. 26 and 29, 41a) and a second light emitter (Figs. 26 and 29, 41b) are mountable; 
at least one pixel unit (Figs. 26 and 29, 70) on the mount surface, the at least one pixel unit including a drive circuit (Fig. 29, 75/77), a first drive line (Fig. 29, line from 78a), and a second drive line (Fig. 29, line from 78b), the first drive line and the second drive line being connected in parallel to the drive circuit, the first drive line being a primary line to primarily drive the first light emitter, the second drive line being a redundant line to redundantly drive the second light emitter  (paragraph 242); 
a switch unit configured to place one of the first drive line or the second drive line in a conductive state and another of the first drive line or the second drive line in a nonconductive state (Fig. 29, 78a/78b); and a switch controller connected to the switch unit (Iguchi, paragraph 242, means for outputting signals to lines 79a and 79b).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0385513 to Iguchi et al.; in view of US 2019/0005870 to Son et al..

As per claim 1, Iguchi et al. teach a light emitter board, comprising: 
a substrate (Fig. 26) having a mount surface (Fig. 26, 45) on which a first light emitter (Figs. 26 and 29, 41a) and a second light emitter (Figs. 26 and 29, 41b) are mountable; 
at least one pixel unit (Figs. 26 and 29, 70) on the mount surface, the at least one pixel unit including a drive circuit (Fig. 29, 75/77), a first drive line (Fig. 29, line from 78a), and a second drive line (Fig. 29, line from 78b), the first drive line and the second drive line being connected in parallel to the drive circuit, the first drive line being a primary line, the second drive line being a redundant line (paragraph 242); 
a first positive node and a first negative node on the mount surface, the first positive node and the first negative node being connectable to the first light emitter, one of the first positive node or the first negative node being connected to the first drive line (Fig. 29); and 
a second positive node and a second negative node on the mount surface, the second positive node and the second negative node being connectable to the second light emitter, one of the second positive node or the second negative node being connected to the second drive line (Fig. 29).
Iguchi et al. do not teach wherein the nodes comprise electrode pads.
Son et al. teach wherein the nodes comprise electrode pads (Fig. 4, paragraph 54, pads RCE and SE).
It would have been obvious to one of ordinary skill in the art, to modify the device of Iguchi et al., so that the nodes comprise electrode pads, such as taught by Son et al., fo rth epurpose of transferring signals to the LED’s.

As per claim 2, Iguchi and Son et al. teach the light emitter board according to claim 1, further comprising: a first switch (Fig. 29, 78a) located on the first drive line to activate and deactivate the first drive line; and a second switch (Fig. 29, 78b) located on the second drive line to activate and deactivate the second drive line.

As per claim 3, Iguchi and Son et al. teach the light emitter board according to claim 2, further comprising: a switch controller configured to control one of the first switch or the second switch to be closed and another of the first switch or the second switch to be open (Iguchi, paragraph 242, means for outputting signals to lines 79a and 79b).

As per claim 14, Iguchi and Son et al. teach a display device, comprising the light emitter board according to claim 1, wherein the substrate has an opposite surface (Iguchi, Fig. 17, 203) opposite to the mount surface, and a side surface, the light emitter board includes side wiring on the side surface (Iguchi, Fig. 16, 32) and a driver on the opposite surface (Iguchi, Fig. 17, 70), and the first light emitter and the second light emitter are connected to the driver with the side wiring (Iguchi, paragraph 110).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0385513 to Iguchi et al.; in view of US 2019/0005870 to Son et al.; further in view of US 2002/0105279 to Kimura.

As per claim 4, Iguchi and Son et al. teach the light emitter board according to claim 3, wherein the switch controller controls the first switch to be open and the second switch to be closed upon detecting an abnormality in the current through the first light emitter (paragraph 242).
Iguchi and Son et al. do not teach wherein the switch controller includes a storage that stores voltage-current correlation data for a drive voltage and a drive current of a reference light emitter, and an abnormal current detector configured to detect an abnormality in a current through the first light emitter by referencing the voltage-current correlation data.
Kimura teaches wherein the switch controller includes a storage that stores voltage-current correlation data for a drive voltage and a drive current of a reference light emitter, and an abnormal current detector configured to detect an abnormality in a current through the first light emitter by referencing the voltage-current correlation data (Fig. 6, paragraph 84, the state of an OLED is determined by comparing actual values with stored ideal values).
It would have been obvious to one of ordinary skill in the art, to modify the device of Iguchi and Son et al., so that the switch controller includes a storage that stores voltage-current correlation data for a drive voltage and a drive current of a reference light emitter, and an abnormal current detector configured to detect an abnormality in a current through the first light emitter by referencing the voltage-current correlation data, such as suggested by Kimura, for the purpose of improving display uniformity.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0385513 to Iguchi et al.; in view of US 2019/0005870 to Son et al.; in view of US 2002/0105279 to Kimura; further in view of US 2010/0073265 to Hirai et al.

As per claim 5, Iguchi and Son et al. teach the light emitter board according to claim 3, wherein the switch controller controls the first switch to be open and the second switch to be closed upon detecting an abnormality in the emission from the first light emitter (paragraph 242).
Iguchi and Son et al. do not teach wherein the switch controller includes a storage that stores correlation data for a drive voltage of a reference light emitter, and an abnormality detector configured to detect an abnormality in the first light emitter by referencing the correlation data.
Kimura teaches wherein the switch controller includes a storage that stores correlation data for a drive voltage of a reference light emitter, and an abnormality detector configured to detect an abnormality in the first light emitter by referencing the correlation data (Fig. 6, paragraph 84, the state of an OLED is determined by comparing actual values with stored ideal values).
It would have been obvious to one of ordinary skill in the art, to modify the device of Iguchi and Son et al., so that the switch controller includes a storage that stores voltage-current correlation data for a drive voltage and a drive current of a reference light emitter, and an abnormal current detector configured to detect an abnormality in a current through the first light emitter by referencing the voltage-current correlation data, such as suggested by Kimura, for the purpose of improving display uniformity.
Iguchi, Son and Kimura et al. do not teach wherein the correlation is a voltage-emission correlation.
Hirai et al teach wherein the correlation is a voltage-emission correlation (paragraph 92).
It would have been obvious to one of ordinary skill in the art, to modify the device of Iguchi, Son and Kimura, so that the correlation comprises a voltage-emission correlation, such as taught by Hirai et al., for the purpose of improving display uniformity. 

Claims 6-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0385513 to Iguchi et al.; in view of US 2019/0005870 to Son et al.; in view of US 2017/0270852 to Meitl et al.

As per claim 6, Iguchi and Son et al. teach the light emitter board according to claim 3.
Iguchi and Son et al. do not teach wherein the switch controller is included in the at least one pixel unit.
Meitl et al. teach wherein the switch controller is included in the at least one pixel unit (Figs. 6 and 11, pixel controller 32, paragraphs 14 and 110, “The pixel controller is electrically connected to the one or more LEDs and fuses in a pixel component and can also provide sufficient current to render the fuses non-conductive”, notice that although not exactly the same, Meitl teaches the concept of an in-pixel controller that is used to eliminate connections to defective pixels).
It would have been obvious to one of ordinary skill in the art, to modify the device of Iguchi and Son et al., so that the switch controller is included in the at least one pixel unit, such as taught by Meitl et al, for the purpose of increasing manufacturing yield.

As per claim 7, Iguchi and Son et al. teach the light emitter board according to claim 3, wherein the at least one pixel unit comprises a plurality of pixel units arranged in a matrix (Iguchi, Fig. 3), each pixel unit of the plurality of pixel units includes a switch unit (Fig. 29). 
Iguchi and Son et al. do not teach wherein the switch controller corresponds to at least one of a first set of the plurality of pixel units arranged in a row direction or a second set of the plurality of pixel units arranged in a column direction.
Meitl et al. teach wherein the switch controller corresponds to at least one of a first set of the plurality of pixel units arranged in a row direction or a second set of the plurality of pixel units arranged in a column direction (Figs. 6 and 11, pixel controller 32, paragraphs 14 and 110, “The pixel controller is electrically connected to the one or more LEDs and fuses in a pixel component and can also provide sufficient current to render the fuses non-conductive”, notice that although not exactly the same, Meitl teaches the concept of an in-pixel controller that is used to eliminate connections to defective pixels).
It would have been obvious to one of ordinary skill in the art, to modify the device of Iguchi and Son et al., so that the switch controller corresponds to at least one of a first set of the plurality of pixel units arranged in a row direction or a second set of the plurality of pixel units arranged in a column direction, such as taught by Meitl et al, for the purpose of increasing manufacturing yield.

As per claim 8, Iguchi and Son et al. teach the light emitter board according to claim 1.
Iguchi and Son et al. do not teach wherein the first light emitter and the second light emitter each include a micro-light-emitting diode.
Meitl et al. teach wherein the first light emitter and the second light emitter each include a micro-light-emitting diode (paragraph 4).
It would have been obvious to one of ordinary skill in the art, to modify the device of Iguchi and Son et al., so that the first light emitter and the second light emitter each include a micro-light-emitting diode, such as taught by Meitl et al., for the purpose of improving display lifespan.

As per claim 15, Iguchi and Son et al. teach a method for repairing the display device according to claim 14, the method comprising: driving primarily the first light emitter mounted on the mount surface of the substrate, and deactivating the first drive line and activating the second drive line (Iguchi, paragraphs 241-243).
Iguchi and Son et al. do not teach mounting, upon detection of an abnormal current or an abnormal emission in the first light emitter, the second light emitter on the mount surface.
Meitl et al. teach mounting, upon detection of an abnormal current or an abnormal emission in the first light emitter, the second light emitter on the mount surface (Figs. 16 and 23, “a redundant LED 22E and fuse 24E (for example, in a common pixel component 20) can be added in step 170. The redundant pixel component 74 can be added after the shorted pixel component 70 is removed or before”, notice that Meitl teaches the concept of adding a redundant LED after a first LED is determined as defective).
It would have been obvious to one of ordinary skill in the art, to modify the device of Iguchi and Son et al., by mounting, upon detection of an abnormal current or an abnormal emission in the first light emitter, the second light emitter on the mount surface, such as suggested by Meitl et al., for the purpose of improving display quality and manufacturing yield.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0385513 to Iguchi et al.; in view of US 2017/0270852 to Meitl et al.

As per claim 10, Iguchi et al. teach the light emitter board according to claim 9, wherein the switch unit is included in the at least one pixel unit (Fig. 29).
Iguchi et al. do not teach wherein the switch controller is included in the at least one pixel unit.
Meitl et al. teach wherein the switch controller is included in the at least one pixel unit (Figs. 6 and 11, pixel controller 32, paragraphs 14 and 110, “The pixel controller is electrically connected to the one or more LEDs and fuses in a pixel component and can also provide sufficient current to render the fuses non-conductive”, notice that although not exactly the same, Meitl teaches the concept of an in-pixel controller that is used to eliminate connections to defective pixels).
It would have been obvious to one of ordinary skill in the art, to modify the device of Iguchi and Son et al., so that the switch controller is included in the at least one pixel unit, such as taught by Meitl et al, for the purpose of increasing manufacturing yield.

As per claim 11, Iguchi et al. teach the light emitter board according to claim 9, wherein the at least one pixel unit comprises a plurality of pixel units arranged in a matrix (Fig. 1, subgroup of pixels arranged in a matrix), each pixel unit of the plurality of pixel units includes the switch unit (Fig. 29), and there are multiple switch units.
Iguchi et al. do not teach wherein the switch controller corresponds to at least one of a first set of the plurality of pixel units arranged in a row direction or a second set of the plurality of pixel units arranged in a column direction.
Meitl et al. teach wherein the switch controller corresponds to at least one of a first set of the plurality of pixel units arranged in a row direction or a second set of the plurality of pixel units arranged in a column direction (Figs. 6 and 11, pixel controller 32, paragraphs 14 and 110, “The pixel controller is electrically connected to the one or more LEDs and fuses in a pixel component and can also provide sufficient current to render the fuses non-conductive”, notice that although not exactly the same, Meitl teaches the concept of an in-pixel controller that is used to eliminate connections to defective pixels).
It would have been obvious to one of ordinary skill in the art, to modify the device of Iguchi and Son et al., so that the switch controller corresponds to at least one of a first set of the plurality of pixel units arranged in a row direction or a second set of the plurality of pixel units arranged in a column direction, such as taught by Meitl et al, for the purpose of increasing manufacturing yield.

Allowable Subject Matter

Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/               Primary Examiner, Art Unit 2694